Per Curiam.
Appellants Lundstrom appeal from a judgment in favor of respondents Cooke. The record indicates that a recitation of the facts which gave rise to the lawsuit will serve no useful purpose.
The assignments of error upon which this appeal is predicated are directed solely to five findings of fact entered by the trial court. Since our examination of the record discloses substantial evidence to support each of the challenged findings of fact and resultant conclusions of law, we affirm. United Pac. Ins. Co. v. Lundstrom, 77 Wn.2d 162, 459 P.2d 930 (1969).